Citation Nr: 1454248	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5, prior to August 28, 2003.
 
2. Entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5, from August 28, 2003 to November 18, 2008.

3.  Entitlement to an extraschedular evaluation for spinal stenosis at L4-5.

4.  Entitlement to a separate compensable rating for radiculopathy of the left sciatic nerve, effective prior to July 27, 2012, and an initial rating in excess of 10 percent for radiculopathy of the left sciatic nerve, effective July 27, 2012.

5.  Entitlement to a separate compensable rating for neurological impairment of the right lower extremity, secondary to the service-connected spinal stenosis at L4-5. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder, effective prior to April 18, 2012, and in excess of 50 percent, effective April 18, 2012.

8.  Entitlement to an evaluation in excess of 20 percent for voiding dysfunction, status post hysterectomy, effective April 18, 2012.

9.  Entitlement to a compensable evaluation for residual scar, status post hysterectomy, effective April 18, 2012.

10.  Entitlement to service connection for incontinence secondary to spinal stenosis at L4-5, effective August 5, 2010 to present.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which established service connection for degenerative disease of the lumbar spine effective from November 30, 2001. 

A November 2002 rating decision continued a 10 percent rating for mechanical low back pain.  The RO then granted an increased 20 percent rating effective from August 28, 2003, but found that the service-connected disability was more appropriately addressed as spinal stenosis at L4-5. 

In August 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of that hearing transcript has been associated with the claims file.  The Board then remanded the case for additional development in February 2007. 

An August 2009 rating decision granted an increased 40 percent rating for spinal stenosis at L4-5 effective from November 19, 2008.  The case returned to the Board and was remanded again for additional development in March 2010.  In December 2011, the Board denied higher ratings for periods prior to November 19, 2008, and remanded the issue of a higher rating from that date for additional development. 

In an August 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a separate 10 percent rating for radiculopathy of the left sciatic nerve effective July 27, 2012.

In November 2012, the Board denied entitlement to an increased rating higher than 40 percent for the lumbar spine disability, effective November 19, 2008 and denied entitlement to a rating higher than 10 percent for radiculopathy of the left sciatic nerve.  The Board also granted entitlement to a separate 20 percent rating for urinary incontinence due to the lumbar spine disability, effective August 4, 2009 to August 5, 2010.  The issue of entitlement to a TDIU was remanded.

Virtual records show that in December 2012 the Veteran appealed the Board's November 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed the part of the Board decision that denied an increased rating higher than 40 percent for the lumbar spine disability effective November 19, 2008; but set aside and remanded the part of the November 2012 decision that denied a rating higher than 10 percent for radiculopathy of the left sciatic nerve from July 27, 2012 (and implicitly a rating for radiculopathy of the right sciatic nerve), and denied entitlement to an extraschedular evaluation. 

Meanwhile, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that she wished to have the prior December 2011 decision vacated and a new one issued in its place.  She also indicated that she wanted a new hearing.  However, in September 2014 the Veteran's representative indicated that the Veteran wished to withdraw her hearing request.

Pursuant to the Veteran's response, in June 2014 the Board vacated the portion of the December 2011 Board decision that denied the claims of entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, and entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008.  The remainder of the December 2011 Board decision was undisturbed. 

In an April 2014 rating decision, the RO granted an increased rating of 50 percent for major depressive disorder, effective April 18, 2012; granted service connection for voiding dysfunction, status post hysterectomy assigning a 20 percent rating, effective April 18, 2012; granted service connection for residual scar, status post hysterectomy assigning a 0 percent evaluation, effective April 18, 2012; denied service connection for incontinence secondary to spinal stenosis L4-5; and denied entitlement to a TDIU. 

The Veteran's representative filed a notice of disagreement with all issues addressed in the April 2014 rating decision in May 2014.  There is no record of any statement of the case being issued regarding these claims.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2012, the Board, inter alia, granted a separate 20 percent rating for urinary incontinence associated with the lumbar spine disability, effective August 4, 2009 to August 5, 2010.  There is no record that the RO ever implemented the Board's grant of this disability.  In fact, in April 2014, the RO issued a rating decision that contradicted the Board's November 2012 decision, and instead denied entitlement to service connection for incontinence due to spinal stenosis L4-5.  The April 2014 rating decision is not final and so the Board cannot find clear and unmistakable error in this decision.  Nonetheless, on remand, the RO needs to correct this error and implement the portion of the Board's November 2012 decision that granted a separate 20 percent evaluation for urinary incontinence associated with spinal stenosis L4-5, effective August 4, 2009 to August 5, 2010.

In May 2014, the Veteran appointed attorney Robert Chisholm as her representative.  See May 2014 Appointment of Individual as Claimant's Representative form (VA Form 21-22a).  Upon review of the record, it does not appear that the Veteran's representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. § 20.600 (2014).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2014).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

With respect to the TDIU claim, there is no record that the RO implemented the Board's directives in its November 2012 remand with respect to providing an examination and opinion for the TDIU claim.  This must be remedied on remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, after the RO granted an increased rating of 50 percent for major depressive disorder, effective April 18, 2012; granted service connection for voiding dysfunction, status post hysterectomy assigning a 20 percent rating, effective April 18, 2012; granted service connection for residual scar, status post hysterectomy assigning a 0 percent evaluation, effective April 18, 2012; denied service connection for incontinence associated with spinal stenosis L4-5; and denied entitlement to a TDIU, the Veteran's representative filed a notice of disagreement with all of the issues decided in the April 2014 rating decision.  For this reason a statement of the case must be issued regarding these claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's November 2012 decision that granted a separate 20 percent evaluation for urinary incontinence associated with spinal stenosis L4-5, effective August 4, 2009 to August 5, 2010.  Correct the April 2014 rating decision that denied service connection for incontinence due to spinal stenosis L4-5.

2.  Afford the Veteran's representative an opportunity to submit a VA Form 646 equivalent on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

3.  Ask the Veteran to identify any ongoing treatment she has received for any neurological impairment associated with her lumbar spine disability.  Make arrangements to obtain any relevant evidence identified by the Veteran.  All attempts to secure this evidence must be documented in the virtual folder.

4.  Make arrangements to obtain any additional relevant treatment records pertaining to neurological impairment associated with the lumbar spine disability from the VAMC in Washington, DC dated since September 2009.  All attempts to secure this evidence must be documented in the virtual folder.

5.  Schedule the Veteran for a VA examination for the purpose of determining the impact that her service-connected disabilities have on her ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of her nonservice-connected disabilities or age, render her unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Schedule the Veteran for a VA neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any neurological findings related to the Veteran's service-connected lumbar spine disability and fully describe the extent and severity and those symptoms.  

(b) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Issue a statement of the case to the Veteran and her representative addressing its grant of an increased rating of 50 percent for major depressive disorder, effective April 18, 2012; grant of service connection for voiding dysfunction, status post hysterectomy assigning a 20 percent rating, effective April 18, 2012; grant of service connection for residual scar, status post hysterectomy assigning a 0 percent evaluation, effective April 18, 2012; and denial of service connection for incontinence associated with spinal stenosis L4-5, effective August 5, 2010 to present.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

8.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.   In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.   If not, the report must be returned for corrective action. 38 C.F.R. § 4.2.
 
9.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



